                         Case 19-10998-BLS             Doc 479       Filed 08/08/19       Page 1 of 5



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )   Chapter 11
                                                                 )
         Hospital Acquisition LLC, et al.,1                      )   Case No. 19-10998 (BLS)
                                                                 )
                                   Debtors.                      )   Jointly Administered
                                                                 )

                   NOTICE OF (I) SUCCESSFUL BIDDERS WITH RESPECT TO THE
               DEBTORS’ ASSETS, (II) SUPPLEMENTAL DESIGNATED CONTRACTS,
            AND (III) SUPPLEMENTAL DESIGNATED CONTRACT OBJECTION DEADLINE

                  PLEASE TAKE NOTICE that, on June 27, 2019, the United States Bankruptcy Court

         for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. 298] (the “Bidding

         Procedures Order”):2 (i) approving proposed bidding procedures (the “Bidding Procedures”)

         by which the Debtors will solicit and select the highest or otherwise best offer for the sale of

         substantially all or a portion of their assets (the “Assets”) through one or more sales of the Assets

         (each, a “Sale Transaction” or “Sale”); (ii) establishing procedures for the assumption and

         assignment of executory contracts and unexpired leases, including notice of proposed cure

         amounts (the “Assumption and Assignment Procedures”); (iii) approving the form and manner

         of notice with respect to certain procedures, protections, schedules, and agreements described

                  1
                     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
         LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
         Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
         LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
         Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
         (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
         LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
         Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
         Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
         Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
         MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
         Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
         5340 Legacy Drive, Suite 150, Plano, Texas 75024.
                   2
                     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Bidding
         Procedures Order.
01:24919589.1
                           Case 19-10998-BLS     Doc 479     Filed 08/08/19    Page 2 of 5



         herein and attached hereto, including the Debtors’ selection of one or more stalking horse bidders

         (each a “Stalking Horse Bidder”), if any, and the provision of Bid Protections (as defined below)

         to such Stalking Horse Bidder, if necessary; (iv) scheduling (a) an auction (the “Auction”) if the

         Debtors receive one or more timely and acceptable Qualified Bids (as defined below) and (b) a

         final hearing (the “Sale Hearing”) to approve one or more Sales of the Assets; and (v) granting

         related relief.

                 PLEASE TAKE FURTHER NOTICE that on August 6, 2019 at 10:00 a.m. (prevailing

         Central Time), pursuant to the Bidding Procedures Order, the Debtors conducted the Auction(s)

         with respect to certain of the Assets. The Debtors did not receive two or more Qualified Bids for

         the Assets being sold pursuant to the bids received from LifeCare 2.0, LLC and Select Medical

         Corporation.

                 PLEASE TAKE FURTHER NOTICE that, at the conclusion of the Auction, the

         Debtors, in consultation with their professionals and the Bid Consultation Parties, selected the

         following Successful Bidders with respect to the Assets:

         Asset(s)                                          Successful Bidder

         Assets of the Debtors primarily relating to the   PAM Squared, LLC
         following Seller Facilities:
         • LifeCare Hospitals Of Shreveport (North
           Campus)
         • LifeCare Hospitals Of Shreveport
           (Pierremont Campus)
         • Tahoe Pacific Hospitals – North
         • Tahoe Pacific Hospitals – Meadows
         • LifeCare Hospitals Of Dayton
         • Colorado Acute Long Term Hospital
         • LifeCare Hospitals Of North Carolina
         • LifeCare Hospitals Of San Antonio
         • Complex Care Hospital At Tenaya
         • Complex Care Hospital At Ridgelake

01:24919589.1
                       Case 19-10998-BLS         Doc 479     Filed 08/08/19      Page 3 of 5




         Assets of the Debtors primarily relating to the   LifeCare 2.0, LLC
         following Seller Facilities:
         • Lifecare Behavioral Health Hospital of
           Pittsburgh
         • Lifecare Hospitals of Dallas
         • Lifecare Hospitals of Fort Worth
         • Lifecare Hospitals of Plano
         • Lifecare Hospitals of Pittsburgh (Main
           Campus)

         Assets of the Debtors primarily relating to the   Select Medical Corporation
         following Seller Facility:
         • LifeCare Hospitals of Pittsburgh (Alle-Kiski
           Campus)

                 PLEASE TAKE FURTHER NOTICE that the Sale Hearing to consider approval of

         the sale of the Assets to the Successful Bidders at the Auction, free and clear of all liens,

         claims, interests, and encumbrances in accordance with Bankruptcy Code section 363(f),

         will be held before the Honorable Brendan L. Shannon, United States Bankruptcy Judge

         for the District of Delaware, at the Bankruptcy Court, 824 N. Market Street, 6th Floor,

         Courtroom 1, Wilmington, Delaware 19081 on August 13, 2019 at 10:00 a.m. (prevailing

         Eastern Time). The Sale Hearing may be adjourned or rescheduled without notice.

                 PLEASE TAKE FURTHER NOTICE that, at the Sale Hearing, the Debtors will seek

         Bankruptcy Court approval of the Successful Bids.          Unless the Bankruptcy Court orders

         otherwise, the Sale Hearing shall be an evidentiary hearing on matters relating to the Sale

         Transaction and there will be no further bidding at the Sale Hearing.

                 PLEASE TAKE FURTHER NOTICE that the Successful Bids included certain

         supplemental Designated Contracts (the “Supplemental Designated Contracts”).           Attached

         hereto as Exhibit A is a list of the Supplemental Designated Contracts subject to the Successful

         Bids.
01:24919589.1
                       Case 19-10998-BLS        Doc 479      Filed 08/08/19    Page 4 of 5



                 PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order,

         all Supplemental Designated Contract Objections must (i) be to the proposed assumption and

         assignment of the applicable Designated Contract or the proposed Cure Costs, if any; (ii) state,

         with specificity, the legal and factual basis thereof as well as what Cure Costs such objecting

         party believes are required, if any; (iii) include appropriate documentation in support of the

         objection; and (iv) be filed and served on the Objection Recipients no later than August 22,

         2019. If a Supplemental Designated Contract Objection is not consensually resolved, a

         hearing will be held before the Honorable Brendan L. Shannon, United States Bankruptcy

         Judge for the District of Delaware, at the Bankruptcy Court, 824 N. Market Street, 6th

         Floor, Courtroom 1, Wilmington, Delaware 19081 on August 28, 2019, at 2:00 p.m. (ET).

                 PLEASE TAKE FURTHER NOTICE that this Notice is subject to the terms and

         conditions of the Motion and the Bidding Procedures Order, with such Bidding Procedures Order

         controlling in the event of any conflict, and the Debtors encourage parties in interest to review

         such documents in their entirety. Parties interested in receiving more information regarding the

         sale of the Assets and/or copies of any related document, including the Motion or the Bidding

         Procedures Order, may make a written request to: counsel to the Debtors, Akin Gump Strauss

         Hauer & Feld LLP, 2001 K Street, N.W., Washington, DC 20006, Attn: Scott L. Alberino, Esq.

         (salberino@akingump.com) and Kevin M. Eide, Esq. (keide@akingump.com) and 2300 N. Field

         Street, Suite 1800, Dallas, TX 75201, Attn: Sarah Link Schultz, Esq. (sschultz@akingump.com).

         In addition, copies of the Motion, the Bidding Procedures Order and this Notice may be

         examined by interested parties (i) free of charge at the website established for these chapter 11

         cases   by   the   Debtors’    Court   approved     claims   agent,   Prime    Clerk   LLC,     at

         https://cases.primeclerk.com/HospitalAcquisition, or (ii) on the Court’s electronic docket for the


01:24919589.1
                      Case 19-10998-BLS       Doc 479    Filed 08/08/19    Page 5 of 5



         Debtors’ chapter 11 cases, which is posted on the Internet at www.deb.uscourts.gov (a PACER

         login and password are required and can be obtained through the PACER Service Center at

         www.pacer.psc.uscourts.gov).



         Dated: August 8, 2019
                Wilmington, Delaware

                                               /s/ Joseph M. Mulvihill
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               M. Blake Cleary (No. 3614)
                                               Jaime Luton Chapman (No. 4936)
                                               Joseph M. Mulvihill (No. 6061)
                                               Betsy L. Feldman (No. 6410)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile: (302) 571-1253

                                               – and –

                                               AKIN GUMP STRAUSS HAUER & FELD LLP
                                               Scott Alberino (admitted pro hac vice)
                                               Kevin M. Eide (admitted pro hac vice)
                                               2001 K Street, N.W.
                                               Washington, DC 20006
                                               Telephone: (202) 887-4000
                                               Facsimile: (202) 887-4288

                                               Sarah Link Schultz (admitted pro hac vice)
                                               2300 N. Field Street, Suite 1800
                                               Dallas, Texas 75201
                                               Telephone: (214) 969-2800
                                               Facsimile: (214) 969-4343

                                               COUNSEL FOR DEBTORS AND DEBTORS IN
                                               POSSESSION




01:24919589.1
